DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 10 and 28 have been amended and new claim 30 has been added as requested in the amendment filed January 8, 2021. Following the amendment, claims 10, 14, 16-18 and 28-30 are pending in the present application.

2.	Claims 10, 14, 16-18 and 28-30 are under examination in the current office action.

Withdrawn Claim Rejections
3.	The rejection of claims 10, 14, 16-18 and 28-29 under 35 U.S.C. 112(b) for indefiniteness, set forth at section 7 of the 10/08/2020 office action, is withdrawn in view of applicant’s clarifying amendments to the claims.

4.	The rejection of claims 10 and 28-29 under 35 U.S.C. 103 as being unpatentable over Garcia del Barco et al. (2011) in view of Sojka et al. (1997) and Cedarbaum et al. (1999), as discussed at sections 8-10 of the 10/08/2020 office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the claimed method is now limited to administration of GHRP-6, anamorelin or ghrelin as the therapeutic agent, whereas Garcia del Barco teaches the combined therapeutic administration of GHRP-6 and EGF.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 10, 14, 16-18 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "insufficiently responsive" in claims 10, 28 and 30 is a relative term which renders the claim indefinite.  The term "insufficient", or conversely, “sufficient”, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is subjective. That is, what is “sufficient” to be responsive to a therapy in the eyes of one physician or patient may be insufficient in the eyes of another. Therefore, the metes and bounds of the present claim cannot be readily determined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 10, 14, 16-18 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desport et al. (Neurology, 1999, 53(5), 1059-1063) in view of Inui et al. (WO 2002/060472 A1; published in Japanese; English translation by Google Patents) and Asaka et al. (US 2009/00533334 A1), and as evidenced by Manera et al. (Neurology, 2018, 90(15 Suppl), P4.432; of record). The rejection is maintained for reasons of record and as discussed below.
	As amended, claim 10 now is drawn to a method for suppressing the progression of amyotrophic lateral sclerosis (ALS) in an individual having ALS with non-serious dysphagia and that is unresponsive or insufficiently responsive to a therapeutic agent known for treating ALS, comprising administering a therapeutically effective amount of ghrelin in combination with a pharmaceutically acceptable carrier. As discussed previously, ALS patients at an early stage of the disease would not be expected to have serious dysphagia. And the broadest reasonable interpretation (BRI) of an ALS individual who is unresponsive or insufficiently responsive to a therapeutic agent known for treating ALS would encompass all individual having ALS. The instant specification indicates, for example, that there is no existing therapeutic agent that is effective to treat ALS (see [0014]), and that even riluzole, which currently is the only FDA-approved drug for the treatment of ALS, is clinically effective only to a limited extent. 
The basis of this rejection has been set forth previously (see section 11 of the 10/08/2020 Office action) and therefore will not be fully reiterated here. In brief, Desport et al. teach that malnutrition (i.e., having a BMI ≤ 18.5 kg/m2) is a prognostic factor for survival in ALS patients, and that malnutrition causes rapid muscle wasting (see abstract, top of p. 2, and p. 5). As evidenced by Manera et al., the patients studied by Desport would have had non-serious dysphagia with a swallowing score of 2 or higher, such as patients in the early to mid-stages of the disease. Desport also teaches use of the ALS Functional Rating Scale (ALS-FRS) to assess the patients in the study (see Methods at p. 2). However, Desport does not teach administering a therapeutic agent for ALS, wherein the agent is ghrelin.
Inui et al. teach a therapeutic method for the treatment of malnutrition, anorexia and/or weight loss due to cachexia, which method comprises administering a therapeutically effective amount of ghrelin (see p. 1 and claims). The ghrelin may be formulated for subcutaneous injection with a pharmaceutically acceptable carrier (p. 3, 8th paragraph), which addresses limitations of present claims 10 and 14. As discussed previously, the ghrelin peptide disclosed by Inui is identical to the ghrelin peptide of instant SEQ ID NO: 1, and thus is on point to limitations of present claims 16-18.
Further, Asaka et al. teach that ghrelin promotes neurite extension and improves nerve paralysis associated with movement disorders, such as ALS. Asaka thus suggests the therapeutic administration of ghrelin to treat or suppress the progression of ALS.
.
Response to Arguments
7.	In the response filed January 8, 2021, applicants argue that the combination of cited references is silent regarding the timing of administration of the specified therapeutic agents, i.e., treating an individual with ALS with non-serious dysphagia and that is also unresponsive or insufficiently responsive to an existing therapeutic agent for ALS. Applicant thus contends that the cited references fail to teach or suggest each and every limitation of the methods as presently claimed.
8.	Applicant’s arguments have been considered but are not persuasive. As discussed above, the BRI of the claims would encompass any ALS patient in the early to mid-stage of the disease who has previously received an ALS therapeutic agent or who is currently receiving an ALS therapeutic agent.  For example, paragraph [0059] of the instant application defines an individual “unresponsive” to an existing therapeutic agent as “a state where the therapeutic effect of the existing therapeutic agent for ALS previously or currently used is not seen or a state where the effect is not maintained,… [it] also includes an individual on which the existing therapeutic agent has previously produced its therapeutic effect in response to the treatment, but no longer produces a similar effect by the treatment at the moment.” Given this definition, then absent 
	Regardless, given the progressive, terminal nature of ALS, and given the dearth of available ALS therapies generally, one of ordinary skill in the art would have been motivated to have administered any plausible therapy to an individual having ALS that potentially could treat or suppress the progression of the disease. Desport teaches that malnutrition is strongly correlated to deterioration in ALS, and therefore it would have been obvious to have administered a therapy (ghrelin) to treat malnutrition in these patients, as provided by Inui. Asaka provides further motivation for the use of ghrelin to treat ALS, and therefore the administration of ghrelin to ALS patients having non-serious dysphagia and who are unresponsive or insufficiently responsive to known ALS therapies would have been obvious and predictable.  The rejection is therefore maintained.

9.	Claims 10, 14, 16-18 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desport et al. (Neurology, 1999, 53(5), 1059-1063) in view of Inui et al. (WO 2002/060472 A1) and Asaka et al. (US 2009/00533334 A1), and as evidenced by Manera et al. (Neurology, 2018, 90(15 Suppl), P4.432) as applied to claims 10, 14, 16-18 and 29-30 above, and further in view of Sojka et al. (Lancet, 1997, 349, 176-7; of record).
	The reasons why the combined teachings of Desport, Inui and Asaka render obvious the invention of present claims 10, 14, 16-18 and 29-30 is discussed above and previously. As discussed above, the newly added limitation that the individual with ALS is unresponsive or insufficiently responsive to a therapeutic agent known for treating ALS broadly encompasses any ALS patient, given that all ALS patients ultimately become unresponsive to, or are insufficiently responsive to, known ALS therapies. 
	Sojka et al. teach a method that monitored the therapeutic efficacy of riluzole in ALS patients. Sojka found that some patients were unresponsive to riluzole, whereas others experienced a concomitant decrease and increase of deterioration rate of different functions, and still others experienced acceleration of symptoms. In effect, therefore, all of the ALS patients treated with riluzole in the study can be said to be unresponsive or insufficiently responsive to riluzole.
	Sojka further teaches that ALS patients do not constitute a homogenous group with respect to the efficacy of riluzole treatment, and therefore should be subjected to careful quantitative evaluations of disease progression before and during treatment by riluzole, as well as other drugs, in order to monitor changes in symptom progression rate (see p. 177). Accordingly, Sojka’s teachings provide for the treatment of an individual with ALS unresponsive or insufficiently responsive to riluzole, wherein the individual was treated with riluzole, and monitoring the individual to determine therapeutic effects on disease progression.
	Therefore, it would have been obvious to one of ordinary skill in the art to have treated an ALS patient who had been treated with riluzole and who was unresponsive or insufficiently responsive to riluzole as taught by Sojka, according to the combined method of Desport, Inui and Asaka which comprises administering a therapeutically effective amount of ghrelin to treat malnutrition and therefore suppress the progression of ALS in the individual. Given the teachings of Sojka indicating that patients respond differently to riluzole, but ultimately are unresponsive to riluzole therapy, the artisan would have been motivated to have treated these ALS patients with another type of therapy aimed at reducing malnutrition, cachexia and muscle wasting, which therapy (i.e., ghrelin) would aid in suppressing disease progression.  Thus the administration of ghrelin to ALS patients with non-serious dysphagia and who are unresponsive or insufficiently responsive to riluzole would have been obvious. Given the demonstrated beneficial effects of using ghrelin for the treatment of malnutrition generally, the artisan would have had a reasonable expectation that the therapeutic administration of ghrelin to ALS patients as presently claimed would be similarly therapeutically beneficial in .

Conclusion
10.	No claims are allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649